Title: To George Washington from Samuel Holden Parsons, October 1780
From: Parsons, Samuel Holden
To: Washington, George


                  
                     Dear General
                     
                        October 1780
                     
                  
                  About the 27th of August last a neighbour of mine shewed me a
                     Letter which he received from a friend of his in New York, informing him that
                     he had received the money on a Debt due to my Informant from a person lately
                     dead; and that if he could procure a flag and come to New York he would pay it
                     to him. He requested my assistance in procuring a flag for the purpose, I
                     accordingly wrote to General Arnold in his behalf; informing him that I knew
                     the person in question to be friendly to the Country and of such a character
                     that he would faithfully perform whatever engagement he made. General Arnold
                     after detaining him until the 30th of August, without giving him any reasons
                     for his detention, granted him a flag and then brought from his private room
                     the letter addressed to John Anderson which has since been delivered to your
                     Excellency. He informd the bearer that it was a letter from a friend of his
                     which he had inspected, at the same time pointing that it had been sealed with
                     a wafer which he had broken and afterwards sealed with wax. This he desired the
                     bearer to be careful of and deliver with his own hand if he went into New York
                     or to the Commanding Officer of the outpost if he did not. The person to whom
                     it was committed went into New York and effected his business; but the
                     extraordinary precaution which Arnold had used respecting the matter excited
                     his curiosity to examine the manner in which it was sealed, and finding the
                     wafer had not been broken as Arnold had told him, he suspected it might contain
                     something illicit, and upon consulting some of his friends there, concluded to
                     bring it back again; and on the 10th of September brought it and delivered it
                     to me. It should have been forwarded earlier to your Excellency but as I
                     supposed it to refer merely to commerce chose rather to make it a subject of
                     private conversation than of letter; on my arrival your Excellency was just
                     leaving camp, so that it was left to the illegible  of the
                     horrid event to detect his unsuspected instrument. I am yr
                     Excellency’s Obedt Servt
                  
                     Sam. H. Parsons
                  
               